Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 1 of 22




                                                             Exhibit 9
                                P. MSJ / Correa Depo. Exh. 4: Rog Responses

                                Court: N.D. Cal. Case No. 4:20-cv-01707 JST
                                                            Pacific Legal Foundation
                                                                        930 G Street
                                               Sacramento, CA 95814 – 916.419.7111
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 2 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 3 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 4 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 5 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 6 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 7 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 8 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 9 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 10 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 11 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 12 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 13 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 14 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 15 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 16 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 17 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 18 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 19 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 20 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 21 of 22
Case 4:20-cv-01707-JST Document 41-9 Filed 10/05/20 Page 22 of 22
